127 F.3d 1096
Arnold Orsatti, Jr., Rebecca Orsatti v. New Jersey State Police, DavidV.Brody, Deputy Attoney General of State of New Jersey, JosephGuzzardo, New Jersey State Police Officer, Robert Kirvay,New Jersey State Police Officer, Albert Black, Clinton L.Pagano, Former Superintendent of New Jersey State Police;Kaleem Shabazz v. New Jersey State Police, David V. Brody,Deputy Attorney General of State of New Jersey, JosephGuzzardo, New Jersey State Police Officer,
NOS. 96-5479, 96-5481
United States Court of Appeals,Third Circuit.
Aug 21, 1997

Appeal From:  D.N.J. ,No.91cv03023, 91cv05468 ,
Simandle, J.;

Appealing after remand 71 F.3d 480

1
Affirmed.